Title: To John Adams from Robert R. Livingston, 19 December 1782
From: Livingston, Robert R.
To: Adams, John



No: 14:
Sir
Philadelphia, 19th December 1782

The enclosed Letter for Mr Dana you will open & peruse—it may possibly contain information that may be of use to you which it will be unnecessary to repeat here— I mentioned in my last Mr Jefferson’s appointment, I have the pleasure of adding now that I have received an account from him of his acceptance of the place— He will be here in the course of ten or twelve days & sail with Count de Rochambeau, who proposes to return to France— The French Troops have embarked with the Marquis de Vaudreuil, & are to sail for the West Indies, unless they Should receive counter orders by a frigate which is now in the river— Her Letters are not yet come up, as She unfortunately run on shore at Dover it is yet uncertain whether She will be saved— The great political question which at present engages the attention of Congress, is the means of providing for the payment of the public debts, or at least establishing such funds for the regular discharge of the interest as may set their creditors at ease as to their capitals— It was imagined that a duty of five per cent upon all imports would afford a fund adequate to this— Congress accordingly recommended it to the several states to impose the duty They have all complied except Rhode Island, her refusal renders the other laws nugatory, as they contain clauses suspending their operation till the measure is generally adopted— Congress are about to send down a Committee to endeavour to prevail upon Rhode Island to comply with a measure that they deem so essential to public credit— It is extremely difficult in a Country So little used to taxes as ours is, to lay them directly—& almost impossible to impose them so equally as not to render them too oppressive on some members of the community, while others contribute little or nothing— This difficulty is encreased by the continual change of property in this Country, & by the small proportion the income bears to the value of lands.
By a short Letter just received from Mr Jay, it appears that England has at length Swallowed the bitter pill, & agreed to treat with the “thirteen United states of America”— I am still at a loss to account for this commission’s being directed to Mr Oswald, while Mr Fitzherbert’s continues in force, or is that revoked? I will not trouble myself with guesses as I must receive dispatches to day which will explain the mystery, if either Mr Franklin or Mr Jay have kept their words with me.
I have the honor to be, sir / with great regard & esteem / Your most obedient / & most humble servant
RR Livingston

